Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00346-CV

                                       Peter Henry NAUMBURG,
                                               Appellant

                                                    v.

                                     Neida Courtney NAUMBURG,
                                               Appellee

                     From the 198th Judicial District Court, Bandera County, Texas
                                    Trial Court No. CV-15-000043
                             Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 16, 2015

APPEAL DISMISSED

           On August 27, 2015, appellant filed a motion to dismiss this appeal, stating the parties have

resolved their issues. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).


                                                     PER CURIAM